Citation Nr: 1447455	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma secondary to diabetes mellitus, type II.  

2.  Entitlement to an increased rating for a left index finger crush injury with tendon rupture, status post repair and posttraumatic arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014 the Veteran submitted an application for a total disability rating based on individual unemployability (TDIU).  As this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure all necessary development is completed.  A decision of the Social Security Administration (SSA) Appeals Council associated with the claims file shows that the Veteran was determined to be disabled due to posttraumatic and degenerative arthritis of the feet and diabetic neuropathy.  Although those specific disorders are not presently at issue, the Board finds that given that the SSA decision addressed arthritis and complications associated with diabetes, there is at least a reasonable possibility that the medical records considered in deciding that claim may be relevant to the issues on appeal; therefore, the records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Any relevant, outstanding VA or private treatment records should also be obtained.  

Regarding the claim of entitlement to service connection for glaucoma secondary to diabetes mellitus, an addendum opinion is necessary to address whether glaucoma is aggravated by diabetes mellitus.  Regarding entitlement to an increased rating for a left index finger disability, the Veteran was last examined in August 2007, and has asserted that his condition is worsening.  See April 2009 Substantive Appeal.  Therefore, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the left finger disability is currently rated based upon limitation of motion of that finger.  The Veteran asserts that his finger disorder affects his whole hand.  Therefore, the examiner should comment on any other functional impairment of the left hand and whether any such impairment is due to the service-connected left finger disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA or private treatment records, with the assistance of the Veteran as necessary, and associate them with the claims file.  

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim, and associate such documents with the claims file.

3.  After completing the above development to the extent possible, provide the clinician who conducted the April 2014 examination with access to the claims file for an addendum opinion.  If such clinician is unavailable, the file should be made available to another appropriately qualified clinician for preparation of an addendum opinion.  The claims file must be reviewed by the clinician in conjunction with this request.  An examination should be scheduled if the clinician finds that such is necessary to provide the requested opinion.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma has been aggravated (permanently worsened beyond its natural course) by his service-connected diabetes mellitus, type II.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

4.  After the development in paragraphs one and two has been accomplished to the extent possible, schedule the Veteran for a VA hand and finger conditions examination to determine the extent of his service-connected left index finger disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  

The examiner should clearly report the extent of the Veteran's left index finger disability in accordance with VA rating criteria.  The Veteran has asserted that his left index finger disability affects his entire left hand.  The examiner is therefore asked to assess and report any left hand functional impairment.  If additional disabilities of the left hand are found, for each and every additional disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is caused by the Veteran's service-connected left index finger disability; if not, the examiner should opine as to whether it is at least as not that such disability is aggravated (permanently worsened beyond its natural course) by his service-connected left index finger disability.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

5.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

